Name: 2000/85/EC: Commission Decision of 21 December 1999 laying down special conditions governing imports of fishery and aquaculture products originating in Latvia (notified under document number C(1999) 4756) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  fisheries;  international trade;  tariff policy
 Date Published: 2000-02-02

 Avis juridique important|32000D00852000/85/EC: Commission Decision of 21 December 1999 laying down special conditions governing imports of fishery and aquaculture products originating in Latvia (notified under document number C(1999) 4756) (Text with EEA relevance) Official Journal L 026 , 02/02/2000 P. 0021 - 0025COMMISSION DECISIONof 21 December 1999laying down special conditions governing imports of fishery and aquaculture products originating in Latvia(notified under document number C(1999) 4756)(Text with EEA relevance)(2000/85/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Council Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) a Commission expert team has conducted an inspection visit to Latvia to verify the conditions under which fishery products are produced, stored and dispatched to the Community;(2) the provisions of legislation of Latvia on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC;(3) in Latvia the "State Veterinary Service (SVS) of the Ministry of Agriculture" is capable of effectively verifying the application of the laws in force;(4) the procedure for obtaining the health certificate referred to in Article 11(4)(a) of Directive 91/493/EEC must also cover the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the grade of the person empowered to sign it;(5) pursuant to Article 11(4)(b) of Directive 91/493/EEC, a mark should be affixed to packages of fishery products giving the name of the third country and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin;(6) pursuant to Article 11(4)(c) of Directive 91/493/EEC, a list of approved establishments, factory vessels, or cold stores must be drawn up, and a list of freezer vessels registered in the sense of Directive 92/48/EEC(3) must also be drawn up. These lists must be drawn up on the basis of a communication from the SVS to the Commission. It is therefore for the SVS to ensure compliance with the provisions laid down to that end in Article 11(4) of Directive 91/493/EEC;(7) the SVS has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC, and regarding the fulfilment of requirements equivalent to those laid down by that Directive for the approval or registration of establishments, factory vessels, cold stores of freezer vessels of origin;(8) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The "State Veterinary Service (SVS) of the Ministry of Agriculture" shall be the competent authority in Latvia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.Article 2Fishery and aquaculture products originating in Latvia must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments, factory vessels, cold stores or registered freezer vessels listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word "LATVIA" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters.Article 31. Certificates as referred to in Article 2(1) must be drawn up in at least one official language of the Member State where the checks are carried out.2. Certificates must bear the name, capacity and signature of the representative of the SVS and the latter's official stamp in a colour different from that of other endorsements.Article 4This Decision is addressed to the Member States.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 187, 7.7.1992, p. 41.ANNEX A>PIC FILE= "L_2000026EN.002302.EPS">>PIC FILE= "L_2000026EN.002401.EPS">ANNEX BI. LIST OF APPROVED ESTABLISHMENTS>TABLE>II. LIST OF REGISTERED FREEZER VESSELS>TABLE>